EXHIBIT 10.17

LEGGETT & PLATT, INCORPORATED

2005 EXECUTIVE STOCK UNIT PROGRAM

As amended, effective December 31, 2007

TABLE OF CONTENTS

 

          Page

1. NAME AND PURPOSE

  

1.1

   Name    1

1.2

   Purpose    1

2. DEFINITIONS

     

2.1

   Account    1

2.2

   Additional Matching Contribution    1

2.3

   Beneficiary    1

2.4

   Board    1

2.5

   Calendar Year    1

2.6

   Change in Control    1

2.7

   Committee    1

2.8

   Common Stock    1

2.9

   Company    1

2.10

   Compensation    1

2.11

   Contributions    2

2.12

   Disability    2

2.13

   Dividend Contribution    2

2.14

   Election    2

2.15

   Employer    2

2.16

   ERISA    2

2.17

   Fair Market Value    2

2.18

   FICA    2

2.19

   Key Employee    2

2.20

   Management Committee    2

2.21

   Matching Contribution    2

2.22

   Participant    3

2.23

   Participant’s Contribution    3

2.24

   Section 16 Officers    3

2.25

   Section 409A    3

2.26

   Separation from Service    3

2.27

   Specified Employee    3

2.28

   Stock Unit    3

2.29

   Unforeseeable Financial Emergency    3

2.30

   Year of Service    3

2.31

   Year of Vesting Service    3

3. ELIGIBILITY AND PARTICIPATION

  

3.1

   Selection of Participants    3

 

i



--------------------------------------------------------------------------------

3.2    Continued Eligibility    3 4. CONTRIBUTIONS AND ACQUISITION OF STOCK
UNITS    4 4.1   

Acquisition of Stock Units

   4 4.2   

Participant’s Election

   4 4.3   

Treatment of Performance Compensation for Certain Newly Eligible Participants

   4 4.4   

Participant’s Contribution

   4 4.5   

Matching Contributions

   4 4.6   

Additional Matching Contribution

   5 4.7   

Dividend Contributions

   5 4.8   

Change in Capitalization

   5 4.9   

FICA Tax Gross-Up

   5 4.10   

Impact of Deferred Compensation Program

   5 5. DISTRIBUTION       5.1   

Distribution

   5 5.2   

Form of Distribution

   6 5.3   

Withholding from Distributions

   6 5.4   

Forfeiture of Stock Units

   6 5.5   

Beneficiary

   6 5.6   

Distribution Upon Unforeseeable Emergency

   6 5.7   

Change in Form of Distribution

   6 6. ADMINISTRATION    6 6.1   

Administration

   6 6.2   

Committee’s Authority

   7 6.3   

Section 16 Officers

   7 7. CLAIMS    7 7.1   

Adjudication of Claims

   7 8. GENERAL PROVISIONS    7 8.1   

No Contract

   7 8.2   

No Assignment

   7 8.3   

Unfunded Program

   7 8.4   

No Trust Created

   8 8.5   

Binding Effect

   8 8.6   

Amendments and Termination

   8 8.7   

Governing Law

   8 8.8   

Notices

   8 8.9   

Committee’s Right

   8

 

ii



--------------------------------------------------------------------------------

LEGGETT & PLATT, INCORPORATED

2005 EXECUTIVE STOCK UNIT PROGRAM

As amended, effective December 31, 2007

 

1. NAME AND PURPOSE

1.1 Name. The name of this Program is the “Leggett & Platt, Incorporated 2005
Executive Stock Unit Program.”

1.2 Purpose. This Program is intended to attract, motivate, retain and reward
Key Employees by giving them the opportunity to share in the appreciation in
value of the Company’s Common Stock. The Program is an unfunded deferred
compensation plan for a select group of management and/or highly compensated
employees as described in ERISA. The Program is established pursuant to the
Leggett & Platt, Incorporated Flexible Stock Plan.

 

2. DEFINITIONS

2.1 Account. A separate book account established by the Company to track Stock
Units for each Participant.

2.2 Additional Matching Contribution. The Company’s additional contribution of
amounts to a Participant’s Account made pursuant to Section 4.6.

2.3 Beneficiary. The person or persons designated as the recipient of a deceased
Participant’s benefits under the Program.

2.4 Board. The Board of Directors of the Company.

2.5 Calendar Year. Any calendar year beginning on or after January 1, 2005.

2.6 Change in Control. “Change in Control” shall be defined as any event
qualifying for a distribution of deferred compensation under
Section 409A(a)(2)(A)(v) of the Internal Revenue Code.

2.7 Committee. The Compensation Committee of the Board or, except as to
Section 16 Officers, the Management Committee or any person to whom the
administrative authority has been delegated by the Committee.

2.8 Common Stock. The Company’s $.01 par value common stock.

2.9 Company. Leggett & Platt, Incorporated.

2.10 Compensation. Salary, bonuses, and all other forms of cash compensation, to
the extent designated by the Committee, earned and vested in any Calendar Year.
In the case of a sales representative whose regular paycheck includes funds for
travel and expenses, Compensation means 75% of the total. Compensation will also
include remuneration which would have been received in cash but for the
Participant’s election to defer such remuneration or to receive a stock option
in lieu of such remuneration in

 

1



--------------------------------------------------------------------------------

accordance with any deferred compensation program of the Company. Any amounts
considered as Compensation by virtue of the preceding sentence will be counted
as Compensation only once, even if the benefits derived from such compensation
are includible in the Participant’s taxable income in a subsequent year.
Compensation will not include any bonus earned and vested in a Calendar Year,
but to be paid in a subsequent Calendar Year, if the Participant is not eligible
to participate in this Program during such subsequent Calendar Year.

2.11 Contributions. The amounts contributed to a Participant’s Account, which
include Participant Contributions, Matching Contributions, Additional Matching
Contributions and Dividend Contributions.

2.12 Disability. A Participant is considered disabled if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

2.13 Dividend Contribution. The Company’s contribution of dividend amounts to a
Participant’s Account made pursuant to Section 4.7.

2.14 Election. A Participant’s election to contribute Compensation, which sets
forth the percentage of Compensation to be contributed, the method of
distribution of stock units and such other items as the Committee may require.

2.15 Employer. The Company or any directly or indirectly majority-owned
subsidiary, partnership or limited liability company of the Company.

2.16 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

2.17 Fair Market Value. The closing price of Common Stock on a given date as
reported on the New York Stock Exchange composite tape or, in the absence of
sales on a given date, the closing price (as so reported) on the New York Stock
Exchange on the last day on which a sale occurred prior to such date.

2.18 FICA-HI. The Hospital Insurance tax under the Federal Income Contributions
Act, as amended.

2.19 Key Employee. A management and/or highly compensated employee of the
Employer.

2.20 Management Committee. A committee selected by the Board that is authorized
to act on behalf of the Committee under the Program, except with respect to
Section 16 Officers.

2.21 Matching Contribution. The Company’s contribution of amounts to a
Participant’s Account equal to 50% of a Participant’s Contribution made pursuant
to Section 4.5.

 

2



--------------------------------------------------------------------------------

2.22 Participant. A Key Employee selected to participate in the Program who has
delivered a signed Election to the Company.

2.23 Participant’s Contribution. The Participant’s contribution of Compensation
which is used to acquire Stock Units pursuant to Section 4.4.

2.24 Section 16 Officers. All officers of the Company subject to the
requirements of Section 16 of the Securities Exchange Act of 1934.

2.25 Section 409A. Section 409A of the Internal Revenue Code, including all
regulations and other guidance of general applicability issued thereunder.

2.26 Separation from Service. “Separation from Service” shall mean a termination
of employment or other event as defined under Section 409A. Generally, a
Separation of Service is deemed to have occurred when a Participant’s services
have been reduced to a rate that is expected to be 20% or less of the average
rate of services performed by the Participant in the 36 months preceding the
reduction.

2.27 Specified Employee. Any Participant meeting the definition of “specified
employee” under Section 409A(a)(2)(B)(i).

2.28 Stock Unit. A unit of account deemed to equal a single share (or fractional
share) of Common Stock.

2.29 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

2.30 Year of Service. Any calendar year in which the Participant completes 1,000
hours of service. An hour of service means any hour for which the Employer pays
the Participant, including hours paid for vacation, illness or disability. If
the Participant was employed by a company or division acquired by the Company,
the Participant’s service will include hours of service with the acquired
company for purposes of eligibility. However, for purposes of determining Years
of Vesting Service under Section 5.4, the Participant’s service will begin on
the acquisition date.

2.31 Year of Vesting Service. Any Year of Service except any year when the
Participant is or was eligible to make contributions to this Program or the
Stock Bonus Plan but declined to make such contributions.

 

3. ELIGIBILITY AND PARTICIPATION

3.1 Selection of Participants. The Committee will select the Key Employees
eligible to become Participants. Unless waived by the Committee, a Key Employee
must have at least one Year of Service to be eligible to participate in the
Program.

3.2 Continued Eligibility. The Committee may revoke a Participant’s right to
participate if he no longer meets the Program’s eligibility requirements or for
any other reason. If a Participant’s employment is terminated for any reason,
his right to participate in the Program will cease. Except as provided in
Section 5.4, such termination will not affect Stock Units already credited to
his Account.

 

3



--------------------------------------------------------------------------------

4. CONTRIBUTIONS AND ACQUISITION OF STOCK UNITS

4.1 Acquisition of Stock Units. An Account will be established to track Stock
Units for each Participant. All Contributions to a Participant’s Account will be
used to acquire Stock Units at a price equal to 85% of the Fair Market Value of
a share of Common Stock on the date such Contributions are made.

4.2 Participant’s Election. A Participant’s Election (including contribution
percentage and form of distribution) will be made in a form approved by the
Committee. The Election must be made on or before December 31 for Compensation
to be earned and vested in the following Calendar Year, except that newly
eligible Participants may, within 30 days of first becoming eligible for
participation, make an Election for Compensation earned subsequent to the date
of Election.

On or before December 31 of each year following the Participant’s initial
Election, the Participant may change his contribution percentage for the next
Calendar Year or may terminate his Election for the next Calendar Year. If no
change or termination is received by December 31, the Participant’s Election
will irrevocably carry forward for the next Calendar Year. The Participant may
not change the form of distribution selected in the initial Election, except as
provided in Section 5.7.

The Committee may provide for Elections at any other times with respect to all
or any part of Compensation or Contributions to the extent that such Elections
are consistent with the requirements of Section 409A.

4.3 Treatment of Performance Compensation for Certain Newly Eligible
Participants. A Participant may become newly eligible for the Program due to a
Compensation increase, whereas he was previously eligible for a qualified
Company benefit (e.g. the Stock Bonus Plan). A Participant may not defer
performance compensation (e.g. an annual bonus) payable in his first year of
eligibility if it was earned and vested prior to his becoming eligible to
participate in the Program. In such a case, the Company will make the Matching
Contribution and any Additional Matching Contribution as though the
Participant’s Contribution had been made with respect to performance
compensation received in the first year of eligibility.

4.4 Participant’s Contribution. Each Participant may elect to contribute to the
Program a percentage of his Compensation above a certain threshold. For 2008,
the threshold is a base salary of $26,733, which amount may be increased for
years after 2008. The Committee will determine the maximum Participant
Contribution percentage. Participant’s Contributions will be made on a bi-weekly
basis or as Compensation otherwise would have been paid, unless the Committee
determines otherwise.

4.5 Matching Contributions. The Company will make a Matching Contribution equal
to 50% of the Participant’s Contribution. Matching Contributions will be made at
the same time as the Participant’s Contributions.

 

4



--------------------------------------------------------------------------------

4.6 Additional Matching Contributions. The Company will make an Additional
Matching Contribution equal to a percentage of the Participant’s Contribution
for the applicable Calendar Year if the Company’s return on net assets (“RONA”)
for the Calendar Year is at least 8%. RONA will be calculated in the same manner
as it is calculated under the Company’s Key Management Incentive Plan for a
given year. The Additional Matching Contribution will begin at 5% of the
Participant’s Contribution for the applicable Calendar Year if the Company’s
RONA is 8% and increase to a maximum 50% of the Participant’s Contribution if
the Company’s RONA is at least 12.5%. Such Contribution will be credited to the
Account of each Participant who was employed as of the last business day of the
Calendar Year, plus each Participant whose employment terminated prior to such
date (a) due to Disability or death, or (b) after the Participant has attained
55 years of age and has at least 5 Years of Vesting Service. Additional Matching
Contributions, if any, will be credited to the Participant’s Account after the
end of the Calendar Year when the amount has been determined.

4.7 Dividend Contributions. On the date a cash dividend is paid on Common Stock,
the Company will make a Dividend Contribution equal to the per share cash
dividend on the number of Stock Units credited to the Participant’s Account on
the dividend record date.

4.8 Change in Capitalization. In the event of a stock dividend, stock split,
merger, consolidation or other recapitalization of the Company affecting the
number of outstanding shares of Common Stock, the number of Stock Units credited
to a Participant’s Account will be appropriately adjusted.

4.9 FICA Tax Gross-Up. The Company will pay on behalf of a Participant any
FICA-HI taxes due on Matching Contributions and Additional Matching
Contributions. Such payment will be determined by the Committee and may include
a tax “gross-up” on such payments.

4.10 Impact of Deferred Compensation Program. Some Participants defer 100% of
their Compensation under the Company’s Deferred Compensation Program. Since the
Compensation remaining after such a deferral is not sufficient to allow the
Participant to make the full Participant’s Contribution, the Company will make
the Matching Contribution and any Additional Matching Contribution as though the
full Participant’s Contribution had been made.

 

5. DISTRIBUTION

5.1 Distribution. Except in the case of Specified Employees, distribution of a
Participant’s Account will be made within 90 days after Separation from Service,
Disability or death. Distribution of a Specified Employee’s Account will be made
six months after Separation from Service (other than by Disability or death) in
order to conform to Section 409A. Prior to distribution, the Stock Units will be
converted to the appropriate number of whole shares of Common Stock.

Distribution of a Participant’s Account will be based on the number of Stock
Units credited to his Account upon Separation of Service. If Stock Units are
credited to the Participant’s Account after a distribution has been made (e.g.,
as a result of Dividend Contributions or Additional Matching Contributions), a
subsequent distribution of those Stock Units will be made by March 15th.

 

5



--------------------------------------------------------------------------------

5.2 Form of Distribution. Participants may elect to receive distributions of
their accounts in (a) a lump sum amount, or (b) annual installments for up to 15
years. Annual installment distributions will be made by January 31st of each
Calendar Year following the Calendar Year of the initial distribution. Each
annual distribution will be equal to the balance of Stock Units in the Account
divided by the number of payments remaining.

If a Participant does not elect a form of distribution in his initial Election
or if a Participant’s Account value does not exceed $50,000 upon Separation of
Service, the distribution will be made in a lump sum.

5.3 Withholding from Distributions. When Stock Units are converted to Common
Stock for distribution, the Company will withhold from such Common Stock any
amount required to pay applicable taxes (at the Company’s required withholding
rate). Alternatively, the Participant may pay such taxes in cash if he makes
suitable arrangements with the Company before the distribution date.

5.4 Forfeiture of Stock Units. Notwithstanding the above, if a Participant who
has less than 5 Years of Vesting Service separates from service, the Participant
will forfeit any Stock Units acquired by Company Matching and Additional
Matching Contributions (unless the Committee determines otherwise). However,
such Stock Units will not be forfeited if the Participant separates from service
due to death or Disability.

5.5 Beneficiary. If a Participant dies before he has received all distributions
due under the Program, the remaining distributions will be made to his
Beneficiary. Each Participant may designate a Beneficiary and change his
Beneficiary from time to time. No such designation will become effective until
received in writing by the Company. If a Participant has no living designated
Beneficiary, then his Beneficiary will be his personal representative.

5.6 Distribution Upon Unforeseeable Emergency or Change in Control. In the event
of an Unforeseeable Emergency or Change in Control, the Committee may authorize
an immediate distribution to the Participant as permitted under Section 409A.

5.7 Change in Form of Distribution. A Participant may extend the payout period
of an installment election or change the form of distribution, not to exceed the
maximum payout period of 15 years or such other period determined by the
Committee. For purposes of the foregoing, each payout date in an installment
distribution election will be treated as a separate election. The election
change must be made not less than 12 months prior to Separation from Service and
must extend the first distribution payment by at least 5 years, consistent with
the requirements of Section 409A.

 

6. ADMINISTRATION

6.1 Administration. Except to the extent the Committee otherwise designates
pursuant to Section 6.2(f), the Committee will control and manage the operation
and administration of the Program.

 

6



--------------------------------------------------------------------------------

6.2 Committee’s Authority. The Committee will have such authority and discretion
as may be necessary to discharge its responsibilities under the Program,
including the authority and discretion to: (a) interpret the provisions of the
Program; (b) adopt rules of procedure consistent with the Program; (c) determine
questions relating to benefits and rights under the Program; (d) maintain
records concerning the Program; (e) determine the content and form of the
Participant’s Election and all other documents required to carry out the
Program; and (f) designate any Company employee or committee, including the
Management Committee, to carry out any of the Committee’s duties, including
authority to manage the operation and administration of the Program.

6.3 Section 16 Officers. Notwithstanding the foregoing, the Committee may not
delegate its authority with respect to Section 16 Officers.

 

7. CLAIMS

7.1 Adjudication of Claims. The Committee and the Company’s Secretary will make
all determinations regarding benefits under the Program in accordance with
ERISA.

If a Participant believes he is entitled to receive a distribution under the
Program and he does not receive such distribution, he must make a claim in
writing to the Committee. The Committee will review the claim. If the claim is
denied, the Committee will provide a written notice of denial within 90 days
setting out: the reasons for the denial; provisions of the Program upon which
the denial is based; any additional information to perfect the claim and why
such information is necessary; the steps to be taken if a review is sought,
including the right to file an action under Section 502(a) of ERISA following an
adverse determination; and the time limits for requesting a review and for
review.

If a claim is denied and the Participant desires a review, he will notify the
Secretary in writing within 60 days of the receipt of notice of denial. In
requesting a review, the Participant may review the Program or any related
document and submit any written statement he deems appropriate. The Secretary
will then review the claim and, if the decision is adverse to the Participant,
provide a written decision within 60 days setting out: the reasons for the
denial; provisions of the Program upon which the denial is based; a statement
that the Participant is entitled to receive, upon request and free of charge,
copies of documents relied upon in making the decision; and the Participant’s
right to bring an action under Section 502(a) of ERISA.

 

8. GENERAL PROVISIONS

8.1 No Contract. Nothing contained in the Program will restrict the right of the
Employer to discharge a Participant or the right of a Participant to resign from
employment. The Program should not be construed as an employment contract.

8.2 No Assignment. No Participant or Beneficiary may transfer, assign or
otherwise encumber any benefits payable by the Company under the Program. Such
benefits may not be seized by any creditor of Participant or Beneficiary or
transferred by operation of law in the event of bankruptcy, insolvency or death.
Any attempted assignment or transfer will be void.

8.3 Unfunded Program. No person will have any interest in the Company’s assets
by virtue of the Program. No Participant or Beneficiary will have any of the
rights of a shareholder with respect to Stock Units.

 

7



--------------------------------------------------------------------------------

8.4 No Trust Created. The Program and any action taken pursuant to the Program
should not be construed as creating a trust or other fiduciary relationship
between the Company, the Participant, his Beneficiary or any other person.

8.5 Binding Effect. The Program will be binding upon and inure to the benefit of
the Company, its successors and assigns, and each Participant, his heirs,
personal representatives, and Beneficiaries.

8.6 Amendments and Termination. The Company will have the right to amend or
terminate the Program at any time. However, no such amendment or termination
will deprive any Participant of the right to distribution of Stock Units
previously credited to his Account.

8.7 Governing Law. To the extent not preempted by ERISA, this Program will be
governed by Missouri law.

8.8 Notices. Any notice or claim given under the Program will be in writing and
signed by the party giving the same. If such notice or claim is mailed, it will
be sent by United States first class mail, postage prepaid, addressed to the
recipient’s last known address as shown on the Company’s records. The date of
such mailing will be deemed the date of notice.

8.9 Committee’s Right. To the extent permitted by Section 409A, the Committee
retains the right to delay a Participant distribution if the payment of such
distribution would violate securities laws, eliminate or reduce the Company’s
tax deduction by application of Section 162(m) of the Internal Revenue Code,
violate loan covenants or other contractual terms to which the Company is a
party, or otherwise result in material harm to the Company.

 

8